Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 6, 2007                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

  132734                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  GRIEVANCE ADMINISTRATOR,                                                                             Stephen J. Markman,
                                                                                                                      Justices
           Petitioner-Appellee,
  v                                                                 SC: 132734
                                                                    ADB: 03-18-GA
  JAMES C. BARNES,
            Respondent-Appellant,

  _________________________________________/

         On order of the Court, the application for leave to appeal is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 6, 2007                        _________________________________________
           p0530                                                               Clerk